Eschweiler, J.
{dissenting). With so much of the majority opinion as holds that there was not determined and adjudged in November, 1918, that the widow took but a life estate, I cannot agree.
A construction of the will was then asked for; the question of the nature of the widow’s title to or inte'rest in the real estate was proper for the court to consider; the court did consider that very question and expressed himself plainly and explicitly thereon; having so passed on the question and so expressed his conclusion, I think it became the law of the case and it should be held to be beyond the power of this court to now alter or change, however wrong it might have *99been as a construction of the will. To now reconstrue the will as is done by the majority, is in effect to now review a finding and judgment long since passed beyond this court’s power and control, however much tainted with error it might have been.
That an appeal might have been taken from what the court determined in 1918 and any errors corrected, or at least changed, by appeal here, cannot well be questioned, and parties failing to have appealed should be now foreclosed. Triba v. Lass, 146 Wis. 202, 204, 131 N. W. 357; Estate of Ross, 181 Wis. 125, 135, 194 N. W. 151; Estate of Garbade, 187 Wis. 105, 108, 203 N. W. 748; Will of Inbusch, 193 Wis. 10, 212 N. W. 634.